116 F.3d 1485
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Melvin James ATKINSON, Plaintiff-Appellant,v.Steven V. SOUTHWICK;  Lincoln County Commissioners;  RobertAja;  John Miller;  Mike Boyer;  Jerry Pierce;Ryan Barnes;  Gooding County Board ofCommissioners, Defendants-Appellees.
No. 96-35520.
United States Court of Appeals, Ninth Circuit.
Submitted June 17, 1997.**Decided June 19, 1997.

Appeal from the United States District Court for the District of Idaho B. Lynn Winmill, District Judge, Presiding
Before:  GOODWIN, SCHROEDER, and TASHIMA, Circuit Judges.


1
MEMORANDUM*


2
Melvin James Atkinson appeals pro se the district court's summary judgment in favor of defendants in his 42 U.S.C. § 1983 action.  We have jurisdiction pursuant to 28 U.S.C. § 1291.  We review de novo a district court's grant of summary judgment, see Barnett v. Centoni, 31 F.3d 813, 816 (9th Cir.1994) (per curiam), and we affirm.


3
After a de nova review, we conclude that Atkinson failed to show that defendants were deliberately indifferent to his health and safety during three outbreaks of lice and scabies.  See Wood v. Housewright, 900 F.2d 1332, 1334 (9th Cir.1990).  We agree with the district court that Atkinson failed to submit evidence to establish an actual injury resulting from his allegations regarding access to the courts.  See Lewis v. Casey, 116 S.Ct. 2174, 2178 (1996).


4
Accordingly, the district court did not err by granting summary judgment in favor of defendants.  See Barnett, 31 F.3d at 816.


5
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3